Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal.  Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant’s submission filed on January 10, 2022 has been entered.

Reissue Applications
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  This reissue application (Serial No. 16/684,332) filed November 14, 2019 is a divisional reissue application of Serial No. 15/944,480, now RE47,797, which is a reissue of U.S. Patent No. 9,303,050 to Benayoud et al (the '050 patent), which issued from U.S. patent application 14/624,171 (the ‘171 application) with claims 1-9 on April 5, 2016.

More than one Reissue Application


Rejection Overcome
	The nonstatutory double patenting rejections based on claims 1-7 U.S. Patent 9,206,194 have been overcome by the terminal disclaimer filed 01/13/2022.

Scope of Claims
During patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.  In re Reuter, 651 F.2d 751, USPQ 249 (CCPA 1981) (claims given "their broadest reasonable interpretation consistent with specification").  This reissue application contains claims 46-52, as per the amendment filed 11/10/2020, directed to a method for preparing B-1939.  Claim 46 is independent and representative.

    PNG
    media_image1.png
    512
    975
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 46-52 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent 6,365,759 to Littlefield et al (hereinafter “Littlefield”) in view of Morrison et al, Organic Chemistry, fourth edition, Allyn and Bacon, Inc., 1983, pp. 210-211 (hereinafter “Morrison”), Wang et al, “The Synthesis of Pharmaceutical Intermediates in Supercritical Fluids,” Ind. Eng. Chem. Res., 2000, 39, pp. 4487-4490 (hereinafter “Wang”), and U.S. Patent 4,107,206 to Hewett et al (hereinafter “Hewett”).


    PNG
    media_image2.png
    441
    354
    media_image2.png
    Greyscale

The “MsO” in compound B2294 is mesylate (col. 69, lines 1-40), and thus, B2294 has a sulfonyloxy group at the C35 position.  Note also there is a hydroxyl group at position C34 of B2294.
Littlefield differs from the instant claims in that Littlefield does not specifically teach both R and R’ as hydrogen, i.e., the amine reactant is NH3 (ammonia), and thus, the resulting product is B-1939.  B-1939 is disclosed in Littlefield at col. 70, lines 40-50, 
Citing Table 1 and Figs. 3 and 4, Littlefield teaches that “[reversibility] ratios close to or equal to one indicat[es] likely potent in vivo anti-tumor compounds.” (See col. 120, lines 25-28).  As seen in Table 1 of Littlefield, B-1939 is one of eleven compounds having a reversibility ratio of 1.0.  In fact, out of all the compounds in Table 1, Littlefield’s Figs. 3 and 4 specifically demonstrate the anti-tumor activity for B-1939 relative to Paclitaxel and a vehicle control (see also col. 3, lines 19-26 and col. 120, lines 25-28).
	While Littlefield does not give specific definitions for R and R’ for the amine reactant at col. 117, lines 25-53, Littlefield exemplifies one as hydrogen and the other as an organic group, e.g., RR’N- in the reaction product is N-isopropylamino, or both as organic groups, e.g., RR’N- is N,N-dimethylamino (see col. 118, lines 20-55).
Morrison teaches that the nucleophile ammonia (NH3) converts an alkyl halide (R-X) into protonated amine, and that alkyl esters of sulfonic acids are most commonly used in place of alkyl halides (see pp. 210-211).  In particular, the sulfonates are weak bases and hence good leaving groups:

    PNG
    media_image3.png
    69
    247
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    106
    321
    media_image4.png
    Greyscale



	Wang teaches that “[g]enerally most ammonolyses of organic esters, mesylates, or other sulfonates are either carried out in aqueous ammonia solution or in organic solvents saturated with NH3.” (See p. 4487, 2nd col.)  Aqueous ammonia solution is ammonium hydroxide as per instant claim 51.  In Scheme 2 on p. 4488, Wang exemplifies the following ammonolyses of mesylates to amines:
                            
    PNG
    media_image5.png
    193
    349
    media_image5.png
    Greyscale

	Hewett converts the hydroxyl group of starting compound V:
                                  
    PNG
    media_image6.png
    115
    284
    media_image6.png
    Greyscale

to an amino group:
                              
    PNG
    media_image7.png
    124
    235
    media_image7.png
    Greyscale

1 and R2 are hydrogen, alkyl, alkenyl, etc. (see col. 1, lines 9-28 and col. 3, lines 23-62).  Hewett teaches that “[t]he conversions from a hydroxyl group into an amino group are well-known and described in any chemical handbook.” (See col. 3, lines 60-62, emphasis added).  For example, the hydroxyl group may be converted into a leaving group, such as the mesyloxy group, or tosyloxy group, etc. (as in Littlefield, Morrison and Wang), and then reacted with an amine according to the general formula III:

    PNG
    media_image8.png
    77
    237
    media_image8.png
    Greyscale

wherein R1’ and R2’ are hydrogen, alkyl, alkenyl, etc. (see col. 2, lines 20-32 and col. 3, lines 45-52).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to have performed the amination reaction at col. 117, lines 25-53 of Littlefield using ammonia, i.e., wherein R and R’ in Littlefield’s RR’NH reactant are each hydrogen, e.g., aqueous ammonia, so as to produce compound B-1939 disclosed in Littlefield because Littlefield is not limited in the R and R’ groups and already exemplifies one of them as hydrogen; mesylates (instant claim 49) and tosylates (instant claim 50) are commonly reacted with ammonia, e.g., aqueous ammonia solution, to form an amine, as taught by Morrison, Wang and Hewett, and thus, the reasonable expectation of success and predictable result of obtaining compound B-1939 by amination using aqueous ammonia as the amine reactant in Littlefield’s amination reaction.  Further rationale is based on the fact that such a reaction avoids the use of an azide, which is exemplified by Littlefield to prepare B-1939 at cols. 69-70.  nd col.)  Even further rationale for focusing on the preparation of B-1939 is the fact that, as noted above, Littlefield specifically singles out B-1939 for its anti-tumor activity.
	With respect to claim 52, as noted above, Hewett teaches that the hydroxyl group to be substituted with an amine group is first converted into the mesylate or tosylate (col. 3, lines 45-52).  Similarly, Littlefield teaches that mesylate compound B2294 in the reaction scheme at col. 117, lines 25-53 is prepared from compound B1973, i.e., a dihydroxy compound that reads on the dihydroxy compound in instant claim 52 (see col. 54, line 52 through col. 55, line 31 of Littlefield).  Similarly, in the reaction at cols. 113-114 of the ‘050 patent, the dihydroxy compound is converted into the tosylate (and epoxide) and then into the amine.
Claim 48 requires that the precursor comprises an epoxide formed by an oxygen atom bound to C34 and C35.  The epoxide forms in situ and subsequently disappears during Littlefield’s amination with amine (col. 117, lines 23-67), e.g., aqueous ammonia, just as it is formed in situ and subsequently disappears in the amination described at cols. 113-114 of the ‘050 patent (see in particular, col. 114, lines 4-7 of the ‘050 patent).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 46-50 and 52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,450,324 (hereinafter the ‘324 reference patent).
Although the claims at issue are not identical, they are not patentably distinct from each other because the method of manufacturing a pharmaceutical product in claims 1-17 of the ‘324 reference patent anticipates the instant claims since claims 1-17 prepare eribulin, i.e., the instant compound B-1939, by aminating the precursor compound in instant claim 52, i.e., the compound ER-076349 in claim 1 of the ‘324 reference patent.  Claims 1-17 of the ‘324 reference patent are of different scope than instant claims 46-50 and 52 since they further require process steps of producing ER-076349 and processing or directing the processing of the eribulin into a pharmaceutical product.
With respect to instant claims 49 and 50, claim 12 of the ‘324 reference patent teaches that the precursor compound ER-076349 is converted into ER-082892, which has a tosyloxy group.
With respect to claim 48, the epoxide forms in situ and subsequently disappears during the ‘324 patent’s claimed amination just as it is formed in situ and subsequently disappears in the amination described at cols. 113-114 of the ‘050 patent (see in particular, col. 114, lines 4-7 of the ‘050 patent).

Claim 51 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of the ‘324 reference patent, as applied to claims 46-50 and 52 above, and further in view of Wang.
Claims 1-17 of the ‘324 reference patent, as relied upon for the reasons stated above, do not specifically teach that the amination is carried out using ammonium hydroxide.
Wang teaches that “[g]enerally most ammonolyses of organic esters, mesylates, or other sulfonates are either carried out in aqueous ammonia solution or in organic solvents saturated with NH3.” (See p. 4487, 2nd col.)  Aqueous ammonia solution is ammonium hydroxide.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have used ammonium hydroxide so as to carry out the amination in claims 1-17 of the ‘324 reference patent since most ammonolyses of organic esters, mesylates, or other sulfonates are either carried out in aqueous ammonia solution or in organic solvents saturated with NH3, as taught by Wang.

Claims 46-50 and 52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-19 of U.S. Patent No. 10,030,032 (hereinafter the ‘032 reference patent).
Although the claims at issue are not identical, they are not patentably distinct from each other because the method of producing eribulin, i.e., instant compound B-1939, in claims 12-19 of the ‘032 reference patent anticipates the instant claims since claims 12-19 prepare the eribulin by aminating the precursor compound in instant claim 
With respect to instant claims 49 and 50, claim 15 of the ‘032 reference patent teaches that the precursor compound ER-076349 is converted into ER-082892, which has a tosyloxy group.
With respect to claim 48, the epoxide forms in situ and subsequently disappears during the ‘032 patent’s claimed amination just as it is formed in situ and subsequently disappears in the amination described at cols. 113-114 of the ‘050 patent (see in particular, col. 114, lines 4-7 of the ‘050 patent).

Claim 51 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-19 of the ‘032 reference patent, as applied to claims 46-50 and 52 above, and further in view of Wang.
Claims 12-19 of the ‘032 reference patent, as relied upon for the reasons stated above, do not specifically teach that the amination is carried out using ammonium hydroxide.
Wang is relied upon for the reason stated above in Rejection No. 3.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have used ammonium hydroxide so as to carry out the amination in claims 12-19 of the ‘032 reference patent since most ammonolyses of organic esters, mesylates, or other sulfonates are either carried out in aqueous ammonia solution or in organic solvents saturated with NH3, as taught by Wang.

Claims 46-50 and 52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-14 of U.S. Patent No. 9,695,188 (hereinafter the ‘188 reference patent).
Although the claims at issue are not identical, they are not patentably distinct from each other because the method of producing eribulin, i.e., instant compound B-1939, in claims 7-14 of the ‘188 reference patent anticipates the instant claims since claims 7-14 prepare the eribulin by aminating the tosyloxy (as per instant claims 49-50) form of the precursor compound in instant claim 52, i.e., the compound ER-076349 in claim 7 of the ‘188 reference patent.  Claims 7-14 of the ‘188 reference patent are of different scope than instant claims 46-50 and 52 since they require further process steps of producing the tosyloxy compound from ER-076349.
With respect to claim 48, the epoxide forms in situ and subsequently disappears during the ‘188 patent’s claimed amination just as it is formed in situ and subsequently disappears in the amination described at cols. 113-114 of the ‘050 patent (see in particular, col. 114, lines 4-7 of the ‘050 patent).

Claim 51 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-14 of the ‘188 reference patent, as applied to claims 46-50 and 52 above, and further in view of Wang.
Claims 7-14 of the ‘188 reference patent, as relied upon for the reasons stated above, do not specifically teach that the amination is carried out using ammonium hydroxide.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have used ammonium hydroxide so as to carry out the amination in claims 7-14 of the ‘188 reference patent since most ammonolyses of organic esters, mesylates, or other sulfonates are either carried out in aqueous ammonia solution or in organic solvents saturated with NH3, as taught by Wang.

Claims 46-50 and 52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-11 of U.S. Patent No. 9,303,039 (hereinafter the ‘039 reference patent).
Although the claims at issue are not identical, they are not patentably distinct from each other because the method of producing eribulin, i.e., instant compound B-1939, in claims 8-11 of the ‘039 reference patent anticipates the instant claims since claims 8-11 prepare the eribulin by aminating the precursor compound in instant claim 52, i.e., the compound ER-076349 in claim 8 of the ‘039 reference patent.  Claims 8-11 of the ‘039 reference patent are of different scope than instant claims 46-50 and 52 since they further require further process steps for producing ER-076349.
With respect to instant claims 49 and 50, claim 12 of the ‘039 reference patent teaches that the precursor compound ER-076349 is converted into ER-082892, which has a tosyloxy group.
With respect to claim 48, the epoxide forms in situ and subsequently disappears during the ‘188 patent’s claimed amination just as it is formed in situ and subsequently 

Claim 51 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-12 of the ‘039 reference patent, as applied to claims 46-50 and 52 above, and further in view of Wang.
Claims 8-12 of the ‘039 reference patent, as relied upon for the reasons stated above, do not specifically teach that the amination is carried out using ammonium hydroxide.
Wang is relied upon for the reason stated above in Rejection No. 3.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have used ammonium hydroxide so as to carry out the amination in claims 8-12 of the ‘039 reference patent since most ammonolyses of organic esters, mesylates, or other sulfonates are either carried out in aqueous ammonia solution or in organic solvents saturated with NH3, as taught by Wang.

Response to Arguments
Applicant's arguments filed January 10, 2022 have been fully considered but they are not persuasive.
Rejection of claims 46-52 over Littlefield in view of Morrison, Wang, and Hewett:
	Applicant notes that in the prior response filed 02/24/2021, the Fang Declaration alleged an increase in reaction yield for the claimed process relative to Littlefield (Remarks, pp. 2-3).  Applicant notes that the Office (in the Office Action mailed 
	Applicant submits herewith a further declaration by Dr. Francis G. Fang (“Declaration 2”[, i.e., “Second Fang Declaration”]) to provide evidence of the yield of the claimed process to produce the drug product Halaven® (the mesylate salt of B1939), in which the compound B1793 (ER-076349) is reacted with ammonium hydroxide.  As set forth in Declaration 2, Halaven® was prepared in batched [sic] in yields that ranged from 78% to 90.1%, with an average yield of 85.1% and a standard deviation of 2.7%.  See Declaration 2, paragraph 10. 

	In the Office Action, the Office notes that the Littlefield process provides a yield for B1939 of 87%.  However, this value should not be used as the value for comparison as it corresponds only to the conversion of B1922, the azide intermediate, to B1939.  Indeed, the appropriate value for comparison should be the overall yield in the process of converting B1793 (ER-076349) to B1939.  In Littlefield, this process involves (1) the conversion of B1793 to B2294, the mesylate intermediate (95% yield; see column 55, lines 22-31); (2) the conversion of B2294 to B1922 (92% yield; see column 69, lines 39-45), and (3) the conversion of B1922 to B1939 (87% yield), which provides an overall yield of 76%.  See Declaration 2, paragraph 9. 

	Thus, the process of directly reacting B1793 with B1939 unexpectedly provided a yield that is higher (9% higher on average) than the yield of the Littlefield process, which is surprising as it produces a dimer as an impurity, which, as set forth above, does not form in the latter process.  See Declaration 2, paragraph 11.  Improvements in yield are especially important for B1939 as it is a large, complex molecule requiring numerous reactions to produce.  Littlefield, Morrison, Wang, and Hewett fail to teach or suggest this unexpected advantage of the claimed process.

	These arguments and the Second Fang Declaration have been fully considered but are unpersuasive.  Instant claim 46 recites a step of “reacting a precursor to B-1939 comprising position C35 of B-1939 with an amine under conditions to aminate a carbon atom in the precursor corresponding to position C35 of B-1939, wherein B-1939 or a 2 group of ER-086526, i.e., B-1939:

    PNG
    media_image9.png
    197
    347
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    191
    260
    media_image10.png
    Greyscale
. 
	The corresponding step in Littlefield’s exemplified process is the conversion of the N3 at the C35 position of B-1922 to the NH2 group in B-1939 (cols. 69-70 of Littlefield):

    PNG
    media_image11.png
    190
    287
    media_image11.png
    Greyscale
 
    PNG
    media_image12.png
    195
    263
    media_image12.png
    Greyscale
.
	While Littlefield’s precursor compound B1922 has further precursors, i.e., B1793 and B2294 (see cols 67-69 of Littlefield), it is noted that the instant ER-076349 precursor also has precursors, including ER118064, ER118046, ER118047048, ER118049, ER804030, ER804029, ER-804028, etc. (see, e.g., at least cols. 98-114 of the ‘050 patent).  Comparing the yield of Littlefield’s process by including the reactions used to obtain the B1922 precursor is unfair when Applicant does not also include the 
	A fair head-to-head comparison is the conversion of the N3 group at the C35 position of Littlefield’s B1922 to the NH2 group in B1939, vis-a-vis the conversion of the OH group at the C35 position of the exemplified ER-076349 to the NH2 group in B1939.  As noted above, Littlefield’s conversion provides B1939 yield of 87% (see ¶ bridging col. 70-71).  According to ¶ 10 of the Second Fang Declaration, the average yield for conversion of ER-076349 to B1939 is only 85.1% with a standard deviation of 2.7%.  Thus, the head-to-head comparison shows nothing unexpected for the claimed process.  To the extent Littlefield’s process produces dimer as a byproduct, it is noted that the claimed process also has byproducts and/or unreacted material since the yield is only 85.1%.

Nonstatutory Double Patent Rejections:
	With respect to the nonstatutory double patenting rejections, Applicant argues that the claims of the ‘324, ‘032, ‘188 and ‘039 reference patents require, in additional to the amination of ER-076349 to form eribulin (i.e., B1939) or eribulin mesylate, one or more additional steps that are not required by the present claims (Remarks, p. 4).  In particular, Applicant argues the following on p. 4 of the Remarks (emphasis in original):
	More specifically, the claims of the ‘324 and ‘032 patent require producing ER-076349 by reacting ER- 811475 with a conjugate acid of imidazole; the claims of the ‘188 patent requires reacting ER-076349 with a sulfonylating agent in the presence of a metal catalyst to a further intermediate; and the claims of the ‘039 patent specifically requires producing ER-076349 by first generating ER-811475 by a compound of formula (I) (see claim 1), then ketalizing it to form ER-

	These arguments are unpersuasive. The claims in each of the ‘324, ‘032, ‘188 and ‘039 reference patents are method claims for producing eribulin (B1939) product and are not patentably distinct from the instantly claimed method for preparing B1939.  To the extent there is a subcombination/combination relationship, the instant method claims are the subcombination reciting an amination step, and the method claims in the ‘324, ‘032, ‘188 and ‘039 reference patents are combination claims reciting, in addition to an amination step, a step of preparing the precursor that is subsequently aminated.  There is no patentable distinctness because the combination as claimed, i.e., the method claims in the ‘324, ‘032, ‘188 and ‘039 reference patents, require and anticipate the claimed amination step.  In fact, the amination step in instant claim 1 is generic to the amination step in the method claims of the ‘324, ‘032, ‘188 and ‘039 reference patents because instant claim 1 does not specify a precursor compound.  In other words, to the extent the inventions are related as combination/subcombination, then, in accordance with MPEP 806.05(c), the respective relationship between the claims in the ‘324, ‘032, ‘188 and ‘039 reference patents and the instant claims is one of ABsp/Bbr (“sp” is an abbrviation for “specific” and “br” is an abreviation for “broad”) and thus, the claims are not patentably distinct.  Regardless of relationship, the amination step in the method claims of the ‘324, ‘032, ‘188 and ‘039 reference patents anticipates the more 

Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,303,050 is or was involved.  These proceedings would include interferences, reissues, reexaminations, and litigation.  Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.  These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

 
Correspondence
Any inquiry concerning this communication or earlier communications from the specialist should be directed to ALAN D DIAMOND whose telephone number is (571)272-1338.  The specialist can normally be reached on Monday through Thursday 5:30 am to 3:00 pm, and Fridays from 5:30 am to 9:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the specialist by telephone are unsuccessful, the specialist’s supervisor, Jean Witz can be reached on 571-272-0927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

Signed:

/ALAN D DIAMOND/Patent Reexamination Specialist
Central Reexamination Unit 3991                                                                                                                                                                                                        
/Jerry D Johnson/Patent Reexamination Specialist
Central Reexamination Unit 3991

/Jean C. Witz/Supervisory Patent Reexamination Specialist
Central Reexamination Unit 3991